Order staying and enjoining defendant from further prosecuting or proceeding to trial of his action for separation reversed upon the law and the facts, without costs, and motion denied, without costs. Under the circumstances here disclosed the order was not justified. (Thorne v. Thorne, 203 App. Div. 786, 787; Belasco Co. v. Klaw, 98 id. 74, 75; North Central Realty Co. v. Blackman, 145 id. 199; Grammer v. Greenbaum, 146 id. 3; Indestructible Metal P. Co., Inc., v. Summergrade, 197 id. 199.) Lazansky, P. J., Young, Hagarty, Seeger and Carswell, JJ., concur.